


110 HRES 698 EH: Commemorating the 200th anniversary of

U.S. House of Representatives
2008-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 698
		In the House of Representatives, U.
		  S.,
		
			March 4, 2008
		
		RESOLUTION
		Commemorating the 200th anniversary of
		  Congressional Cemetery.
	
	
		Whereas 2007 is the 200th anniversary of the founding of
			 Congressional Cemetery;
		Whereas Congressional Cemetery, first called the
			 Washington Parish Burial Ground, was founded in 1807 near the banks of the
			 Anacostia River in the District of Columbia and served the new federal city and
			 a young America as its first unofficial national cemetery, predating Arlington
			 National Cemetery by 70 years;
		Whereas Congress was the primary developer of the cemetery
			 through appropriations for road grading, fencing, building of the Public Vault
			 and its Slate Path, and construction of the original Gatehouse, and Congress
			 ultimately attached its name to the burial ground as early as the 1830’s,
			 referring to it as Congressional Cemetery;
		Whereas within months of the establishment of the
			 cemetery, the first burial of a Member of Congress took place when Senator
			 Uriah Tracey (CT) died in Washington on July 19, 1807, and was interred the
			 following day;
		Whereas there are 19 Senators and 71 Representatives
			 interred at Congressional Cemetery, and its cenotaphs, designed by second
			 Architect of the Capitol Benjamin Latrobe, mark 165 sites to honor Members of
			 Congress who died in office;
		Whereas Congressional Cemetery holds more than 55,000
			 individuals in 30,000 burial sites marked by 14,000 headstones;
		Whereas among those who have been buried at Congressional
			 Cemetery are Vice Presidents George Clinton and Elbridge Gerry; Tobias Lear,
			 personal secretary to George Washington; Commodore Thomas Tingey, first
			 commandant of the Washington Navy Yard; William Wirt and William Pinckney,
			 Attorneys General of the United States; Generals Jacob J. Brown and Alexander
			 Macomb of the U.S. Army; General Archibald Henderson, longest-serving
			 Commandant of the Marine Corps; Dr. William Thornton, who originally designed
			 the United States Capitol and was the first Architect of the Capitol; George
			 Watterston, third Librarian of Congress; Robert Mills, architect of the
			 Washington Monument, the Department of Treasury Building, the Old Post Office,
			 and the original U.S. Patent Office Building (current home of the National
			 Museum of American Art and National Portrait Gallery); Philip P. Barbour,
			 Speaker of the House of Representatives and Associate Justice of the Supreme
			 Court; and 10 mayors of the City of Washington;
		Whereas several prominent Native Americans who died while
			 in Washington were buried at Congressional Cemetery, including Push-Ma-Ta-Ha,
			 Chief of the Choctaws and a Brigadier General of the U.S. Army, and Kan Ya Tu
			 Duta (or Scarlet Crow), a delegate of the Dakota Sioux;
		Whereas among other significant figures in American
			 history who are interred at Congressional Cemetery are Belva Lockwood, the
			 first woman to practice law before the Supreme Court; conductor and composer
			 John Philip Sousa; Adelaide Johnson, suffragette and sculptor of the
			 Portrait Monument to Lucretia Mott, Elizabeth Cady Stanton, and
			 Susan B. Anthony in the Rotunda of the Capitol; Civil War photographer Matthew
			 Brady; silent film star Mary Fuller; and FBI Director J. Edgar Hoover;
		Whereas the Congressional Cemetery was placed on the
			 National Register of Historic Places on June 23, 1969;
		Whereas the National Trust for Historic Preservation named
			 Congressional Cemetery one of the 11 most endangered historical sites in
			 America on June 16, 1997;
		Whereas for over 30 years the cemetery has been managed by
			 the nonprofit Association for the Preservation of Historic Congressional
			 Cemetery, whose mission is to preserve, interpret, and honor this national
			 treasure, significant District of Columbia landmark, and unique Capitol Hill
			 asset; and
		Whereas by working with community volunteers such as the
			 Congressional Cemetery Dogwalkers Club, as well as with the Department of
			 Veterans Affairs, the National Park Service, the Navy, and the Joint Military
			 District of Washington, the Association for the Preservation of Historic
			 Congressional Cemetery has made significant improvements to the cemetery: Now,
			 therefore, be it
		
	
		That on the 200th anniversary of the
			 founding of Congressional Cemetery, the House of Representatives recognizes and
			 honors the cultural and historical importance of Congressional Cemetery and the
			 value of protecting and restoring this national treasure.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
